In a proceeding pursuant to CPLR article 78 to compel respondent to credit him with certain jail time, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated February 6, 1976, which, after a hearing, dismissed the petition. Judgment affirmed, without costs or disbursements. Petitioner is not entitled to any jail time credit against his previously imposed indeterminate sentence, upon which he had been conditionally released, for the jail time served in full satisfaction of a subsequent definite sentence (see Penal Law, § 70.40, subd 3, pars [b], [c]; cf. People ex rel. Petite v Follette, 24 NY2d 60; Matter of Al Sabaa [Cyril Morgan] v Casscles, 43 AD2d 990, affd 36 NY2d 722). Hopkins, Acting P. J., Martuscello, Latham, Rabin and Titone, JJ., concur.